   
 

. Aieecamermas:
nee CMM Rae i

covieahardenet 3] {20

Chambers of Vincent L. Bricce

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK BLE

 

RONALD DAVIDSON,
Plaintiff,

 

v. ; ORDER

CHUNG SHUK LEE, SUSAN MUELLER, : 17 CV 9820 (VB)
CARL J. KOENIGSMANN, and JOHN AND
JANE DOES,

Defendants.

 

X

With respect to the conference in this matter scheduled for March 25, 2020, at 2:30 p.m.,
plaintiff and counsel for defendants shall attend by calling the following number and entering the
access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662

Access Code: 1703567

The parties should be on the line by 2:30 p.m. and announce their names before speaking.

In the event plaintiff has retained counsel by the March 25, 2020 conference, counsel
shall attend by using above call-in procedure.
Dated: March 18, 2020

White Plains, NY
SO ORDERED

ik

Vincent L. Briccetti
United States District Judge

 
